       Case 1:19-cr-00383-SHS Document 27 Filed 01/08/20 Page 1 of 1

                                                          USOCSDNY
                                                          ooan,rnNT
                             LAW OFFI CE of
                         CHRISTOPHER P. NALLEY
                                                        f! ELBCrRONJCALLY FILED ,
                                                         l DOC#:
                           4 3 2 FOREST A VENUE
                     STATEN I SLAND, NEW YORK 10 3 0
                                                        fi DATE FILED:
                                                                  - · ___,,_~,,,___. ._71 "),.,-,
                                                                                     d""
                                                                                      _ o<.:.v
                                                                                           __
                         TEL NO.   (718) - 816 -9060
                         FAX NO.   (718) - 816-7669

                                         January 6,     2020

The Honorable S idney H. Stein
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

             RE:   UNITED STATES v. LORRAINE SHANLEY
                   19 Cr. 383 (SHS)

Dear Judge Stein:

As the Court is aware,     I am the attorney for Lorraine Shanley.
The Defendant is schedule for sentencing on January 14, 2020.

By your order I was to submit my sentencing memorandum by January
2,   2020.

On January 2, when I attempted to do same I had problems with my
Pacer account .

I have been trying since then to fix same but as of this morning I
have not been able to.

I emailed my sentencing memorandum to AUSA Brett M.                   Kalikow on
January 4, 2020.

I am asking that the court allow             me    to   file    my    sentencing           /
memorandum and the attachments late.
                                                                                .----,I
AUSA Brett M. Kalikow indicated to me that he would consent.

I  apologize to the Court, as well as the Government,                     for    any
inconvenience my late filing has caused.

I thank the Court for its anticipated cooperation in this matter.

                                                  Very truly yours,

                                                   ?r~#v-
                                                  CHRISTOPHERJ?(      NALLEY
CPN/lm
CC:  Brett M. Kalikow
